Blackbuhn, J.:
Tbis is a petition by tbe plaintiff for a peremptory writ of mandate to require tbe defendant, wbo is tbe proper officer, to give election notices for tbe coming municipal election in Salt Lake City; to put up notices of said election, stating, among other things, that there will be chosen by tbe qualified voters at said election fifteen councilmen, three from each p recinc g of said city; one mayor, one recorder, one treasurer, one marshal, and one assessor and collector at large, and one justice of tbe peace for each of tbe five precincts of said city.
Tbis involves a construction of a portion of tbe act of tbe last territorial legislature (Laws 1888, c. 48) entitled “ An act for tbe incorporation of cities.” Tbe purpose of that act seems threefold: First, to incorporate new cities; second, to provide a mode by which cities already organized can reincorporate under this act; third, to apply to cities already incorporated, certain portions of tbe act as amendments to their charters, without reincorporation. Tbe question raised by tbis petition is, does tbis act require that tbe officers provided for in it shall be elected at the coming municipal election in Salt Lake City, or shall tbe officers provided for in tbe charter of said city be chosen ? I think the officers provided for in tbis act are hereafter the proper ones to govern the city. Section 14, Article 1, by express words applies to cities now organized, and provides that they shall be divided into three classes. All cities having a population of 20,000 and over shall belong to the first class, etc. Other portions of the act point out the way any city may determine the class it belongs to, but the mode mentioned in the act is not exclusive. If Salt Lake City has in fact a population of 20,000 or over, and the court can judicially know the fact, it is a city of the first class, whether it takes any steps to *356ascertain that fact or not. Courts take judicial notice of all the political acts of the government. The census of 1880 shows this city to have a population of over 20,-000, and that is a political act of which the courts take judicial notice. Therefore I think Balt Lake City, under this act, is a city of the first class, without anything done on its part. Again, Section 5, Article 20, expressly provides that Section 1, Article 6, among other provisions of this act, shall apply to all cities already incorporated. Although there is no repealing clause in this act, yet Section 5, Article 20, has the effect to make these several provisions amendments to the charters of all the cities to which they are applicable. Section 1, Article 6, provides that officers of the cities of the first class to be elected by the people shall be three councilmen from each municipal ward, a mayor, a recorder, a treasurer, an assessor and collector, and a marshal. Another provision of the act provides that cities of the first class shall be divided into five wards, and that one justice of the peace shall be elected from each ward. Both parties _ having appeared, and this application having been argued at the hearing, there is no need of an alternative writ. Therefore the per■emptory writ will issue as prayed for.
ZaNE, C. J., and ANDERSON, J., concurred.
Hendeeson, J., was absent at the hearing of this case, ;and took no part in the decision.